Dismissed and Memorandum Opinion filed February 16, 2006








Dismissed and Memorandum Opinion filed February 16,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01014-CV
____________
 
MONARCH DEVELOPMENT OF TEXAS, INC., Appellant
 
V.
 
EFRAIN CISNEROS D/B/A WOOD FRAMING
COMPANY, Appellee
 

 
On Appeal from the
240th District Court
 Fort Bend County, Texas
Trial Court Cause
No.
99-CV-111095A
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 22, 2004.
On February 6, 2006, the parties filed a motion to dismiss
the appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 16, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.